Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The application of Jeffrey for Garage Door System and Method filed 6/09/22 has been examined. Claims 1-23 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-10, 12-17,19,21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11361604 and 1-3 of US Patent 8866583.
Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying “meat” is obvious double patenting of narrow patent specifying “pork”). Claims 4-10, 12-17,19,21 are considered broader than the patented claims because the limitations of the instant claims are generally recited in the patented claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4-10,12-17,19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styers et al. US Patent Application Publication 20080062000 in view of Ansari International Publication WO 2008/085203.

         Regarding claim 4, Styers teaches a garage door module comprising:
        a manual switch (38);
a wireless communication module  configured to receive user commands from a remote garage door server (paragraph 054);
a door close/open module configured to direct a garage door opener to open or close a garage door in response to a user command received at the manual switch or the wireless communication module (paragraph 035). Styers is not explicit in teaches a push logic module configured to automatically push garage door status information to the remote garage door server. Ansari In an analogous art teaches push logic module (driver) configured to automatically push garage door status information to the remote garage door server (page 4 lines 16-20, page 5 lines 22-28, page 22 lines 21-31).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers as disclosed by Ansari because such modification represents an improvement over the system of Styers by readily providing an indication of the change in status of the garage door. 
           Regarding claim 5, Styers teaches a garage door state detection module configured to detect a state of the garage door (paragraph 073).
        Regarding claim 6, Styers teaches the garage door state detection module is configured to receive garage door state information from a garage door sensor (paragraph 073).
        Regarding claim 7-9, Styers teaches upon the garage door state detection module detecting a change in the state of the garage door (paragraph 068) and teaches periodically at pre-defined time intervals (paragraph 035), but is silent on teaching automatically push the garage door status information to the remote garage door server. Ansari In an analogous art teaches push logic module (driver) configured to automatically push garage door status information to the remote garage door server (page 4 lines 16-20, page 5 lines 22-28, page 22 lines 21-31). Ansari teaches the push logic module is configured to automatically push the garage door status information to the remote garage door server periodically at pre-defined time intervals
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers as disclosed by Ansari because such modification represents an improvement over the system of Styers by readily providing an indication of the change in status of the garage door. 

        Regarding claim 10, Styers teaches  the wireless communication module is configured to communicate with the remote garage door server via a wireless Internet router (paragraph 036,045.057).
         Regarding claim 12, Styers teaches a garage door module comprising: a wireless communication module configured to receive user commands from a remote garage door server (paragraph 054); a garage door state detection module configured to detect a state of a garage door module (paragraph 035). Styers is not explicit in teaches a push logic module configured to automatically push garage door status information to the remote garage door server. Ansari In an analogous art teaches push logic module (driver) configured to automatically push garage door status information to the remote garage door server (page 4 lines 16-20, page 5 lines 22-28, page 22 lines 21-31).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers as disclosed by Ansari because such modification represents an improvement over the system of Styers by readily providing an indication of the change in status of the garage door. 
          Regarding claim 13, Styers teaches a manual switch (38); and a door close/open module configured to direct a garage door opener to open or close a garage door in response to a user command received at the manual switch or the wireless communication module (paragraph 039,053-054).
          Regarding claim 14, Styers teaches a garage door sensor, wherein the garage door state detection module is configured to receive garage door state information from the garage door sensor (paragraph 073).
          Regarding claim 15, Styers teaches a garage door system comprising: a remote garage door server (paragraph 053-054); and a garage door module comprising: a wireless communication module configured to receive user commands from the remote garage door server (paragraph 054); a garage door state detection module configured to detect a state of a garage door (paragraph 035). Styers is not explicit in teaches a push logic module configured to automatically push garage door status information to the remote garage door server. Ansari In an analogous art teaches push logic module (driver) configured to automatically push garage door status information to the remote garage door server (page 4 lines 16-20, page 5 lines 22-28, page 22 lines 21-31).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers as disclosed by Ansari because such modification represents an improvement over the system of Styers by readily providing an indication of the change in status of the garage door. 
       Regarding claim 16, Styers teaches a manual switch (38); and a door close/open module configured to direct a garage door opener to open or close a garage door in response to a user command received at the manual switch or the wireless communication module (paragraph 039,053-054).
       Regarding claim 17, Styers teaches garage door state detect circuitry configured to detect a state of the garage door (paragraph 041);
detecting the state of the garage door (paragraph 054), current state information indicative of the state of the garage door to a remote garage door server via the wireless communication circuitry, wherein the remote garage door server is remotely accessible by a user device to retrieve the current state information (paragraph 054,057). Styers teaches the user logged into the server to obtain garage door status information (paragraph 053). Styers teaches sending notification messages regarding the monitoring of the garage door and teaches the notification messages are transmitted to the server (paragraph 037,057), thus indicating that the current state information is stored in memory at the remote garage door server prior to a user device establishing communication with the remote garage door server. 
         Regarding claim 19, Styers teaches a garage door sensor configured to transmit garage door state information to the garage door state detection module (paragraph 073).
       Regarding claim 21, Styers teaches the garage module further comprises a universal serial bus (USB) port configured to couple the garage door state detection module to an external computing device to calibrate the garage door state detection module (paragraph 047-048).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styers et al. US Patent Application Publication 20080062000 in view of Ansari International Publication WO 2008/085203 and further in view of Schlicht et al. US Patent Application Publication 20100142448.
Regarding claim 11, Styers is silent on teaching the push logic module is configured to detect a communication error between the push logic module and the remote garage door server and, in response to detecting the communication error, queue garage door status information for retransmission. Schlicht et al. in an analogous art teaches detecting a communication error and queue data for retransmission (paragraph 01190).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers in view of Ansari as disclosed by Schlicht et al. because such modification increases the reliability and provide for a more effective communication between the devices. 

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styers et al. US Patent Application Publication 20080062000 in view of Ansari International Publication WO 2008/085203 and further in view of Myers US Patent  Application Publication 20110311052.
           Regarding claim 18, Styers is silent on teaching the garage door module is configured to instruct the garage door opener to lock the garage door in response to receipt of a lock instruction from the remote garage door server. Myers in an analogous art teaches the garage door module is configured to instruct the garage door opener to lock the garage door in response to receipt of a lock instruction from the remote garage door server (paragraph 021,024,033).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Styers in view of Ansari as disclosed by Myers because such modification increases the security and privacy of the garage door system by implementing a locking function to prevent the operation of the garage door. 


            Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styers et al. US Patent Application Publication 20080062000 in view of Ansari International Publication WO 2008/085203 and further in view of Fitzgibbon et al. US Patent 5684372.
            Regarding claim 20, Styers is silent on teaching the garage door state detection module is configured to detect a state of a garage door based on an elapsed time of travel of the garage door. Fitzgibbon et al. in an analogous art teaches the garage door state detection module is configured to detect a state of a garage door based on an elapsed time of travel of the garage door (col. 7 line 60-col. 8 line 9).
	It would have been obvious to one of ordinary skill in the art to modify the system of Styers in view of Ansari as disclosed by Fitzgibbon et al. because such modification improves the reliability of the garage door system by monitoring the travel time to ensure that the travel time falls between the acceptable limits. 
        Claim 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Styers et al. US Patent Application Publication 20080062000 in view of Ansari International Publication WO 2008/085203 and further in view of Maeng US Patent Application Publication 20060220834.
	Regarding claims 22-23, Styers is silent on teaching the remote garage door server is configured to asynchronously poll the garage door module. Maeng teaches asynchronously poll the garage door module (the module is polled at regular times and is not based on the open or closed operation, paragraph 058). Maeng also teaches detect a communication error between the remote garage door server and the garage door module based on the asynchronous polling (message of incorrect format is detected. Paragraph 061). 
          It would have been obvious to one of ordinary skill in the art to modify the system of Styers in view of Ansari as disclosed by Maeng because such modification improves the reliability of the garage door system by ensuring the user is provided with up to date status information. 
Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683